Title: From Thomas Boylston Adams to John Quincy Adams, 1 November 1818
From: Adams, Thomas Boylston
To: Adams, John Quincy


				
					My dear Brother
					Quincy November 1. 1818. Sunday.
				
				Yesterday, in the afternoon, was committed to the Tomb, the earthly remains of our dearly beloved and venerable Mother. She died about One oClock, PM, of Wednesday the 28th: ult: after an illness of three weeks and three days; but we did not think her case dangerous until the last week. but Her decline from this day week was very rapid, and she sunk into the arms of the great destroyer without a groan or a struggle, but though with seeming consciousness, until her latest breath. I do not feel capable, at this moment, having just returned from hearing the funeral discourse delivered by our worthy Minister Mr. Whitney, of imparting many particulars, which you might wish to learn; in general, every thing relating to the funeral obsequies, was performed with the utmost propriety, by the united assistance of numerous friends and relatives, and for an account of the ceremonies of the occasion, I must refer to the printed narrative which will be published some day this week. My Father! Oh how shall I speak of him on this sorrowful, this appaling event? Mr Mason, who was a pall-bearer, will be able to inform you with what astonishing firmness and fortitude, he maintained himself and passed the scene. He insisted upon walking to the Meeting house in the procession, and supported himself very well for the greatest part of the way, but perceiving that he faultered a little, I took his arm and he was able to reach the house. It was only a momentary dizziness, occasioned by the heat of the weather and too thick clothing. He went through with all the rest with great composure and serenity, and has attended meeting all day. The Assembly of our relatives and friends was numerous at the interment. Mr: Whitney Officiated alone, and in a manner perfectly acceptable to my Father and all the Family. His discourse delivered this Afternoon was soothing to our sorrows as a just, though, from necessity, a short, delineation of the life & character of our Saint like Mother.While I feel it a duty to tender you my fraternal condolence on this mournful bereavment, I cannot refrain from offering a fervent prayer to Almighty God, that it may prove to me individually a lasting lesson of humiliation and amendment of Life.I am with sincere affection, Your sympathising / and afflicted Brother
				
					Thomas B Adams.
				
				
			